 1    COSTELLO LAW CORPORATION
      2267 Lava Ridge Court, Suite 210
 2    Roseville, CA 95661
      Telephone: (916) 441-2234
 3    Facsimile: (916) 441-4254
      Jcostello@costellolawcorp.com
 4
      Attorneys for Defendants and Counterclaimants
 5    American Die and Rollforming, a
      California Corporation and
 6    Artesian Home Products, a California Corporation,
      dba Valor Gutter Guard
 7

 8

 9                     UNITED STATES DISTRICT COURT
10              FOR THE EASTERN DISTRICT OF CALIFORNIA
11
      GUTTERGLOVE INC., a California                Case No. 2:16 CV
                                                                  - -02408 -WHO
12
      Corporation,
                                                  STIPULATION AND ORDER
13
                                                  DISMISSING ALL CLAIMS OF THE
                    Plaintiff,
14                                                ‘747 PATENT, ALL CLAIMS OF THE
             vs.
                                                  ‘454 PATENT AND ALL
15
                                                  COUNTERCLAIMS
      AMERICAN DIE AND
16
      ROLLFORMING, a California
17    Corporation and ARTESIAN HOME                 Action Filed: October 7, 2016
      PRODUCTS, a California
18                                                  Judge: Honorable William H. Orrick III
      Corporation, dba “Valor Gutter
19    Guard”
20                  Defendants.
21

22

23

24

25

26
27

28   STIPULATION AND ORDER DISMISSING ALL CLAIMS OF THE ‘747 PATENT, ALL CLAIMS OF THE ‘454
     PATENT AND ALL COUNTERCLAIMS
     CASE NO. 2:16-CV-02408-WHO
 1

 2

 3

 4

 5

 6

 7

 8
           WHEREAS, Plaintiff Gutterglove, Inc. (“Gutterglove”) hereby represents and
 9
     warrants that it owns all right, title and interest in U.S. Patent Nos. 9,021,747 (the
10
     “’747 Patent”) and 8,479,454 (the “’454 Patent”) (collectively, the “Asserted
11
     Patents”);
12
           WHEREAS Gutterglove alleges in its Complaint that American Die and
13
     Rollforming, a California Corporation (“ADR”) and Artesian Home Products, a
14
     California Corporation (“Artesian”) (collectively “Defendants”) are directly
15
     infringing and contributorily infringing or inducing the infringement of the Asserted
16
     Patents, and further allege that the Defendants have willfully infringed the Asserted
17
     Patents by making, using, selling and/or offering to sell various gutter guard products
18
     (the “Asserted Products”);
19
           WHEREAS Defendants deny these allegations and seek a declaration that the
20
     Asserted Patents are invalid, unenforceable, and not infringed;
21
           WHEREAS this case is presently stayed (Dkt# 83) pending the outcome of the
22
     following three Inter Partes Review petitions presently before the Patent Trial and
23
     Appeals Board: Case Nos. IPR 2018-00015, 2018-00030 and 2018-00031;
24
           WHEREAS in the interim, the Parties hereto have reached a settlement of this
25
     case in its entirety, the terms of which have been memorialized in a Settlement
26
27

28   STIPULATION AND ORDER DISMISSING ALL CLAIMS OF THE ‘747 PATENT, ALL CLAIMS OF THE ‘454
     PATENT AND ALL COUNTERCLAIMS
     CASE NO. 2:16-CV-02408-WHO
 1   Agreement having an Effective Date of November 7, 2018 (the “Settlement
 2   Agreement”);
 3         WHEREAS pursuant to the Settlement Agreement, Gutterglove has agreed to
 4   dismiss its Complaint, with prejudice, and Defendants have likewise agreed to dismiss
 5   all counterclaims as set forth herein;
 6         NOW, THEREFORE, IT IS HEREBY STIPULATED AND AGREED by and
 7   among the undersigned counsel, on behalf of their respective clients:
 8         For an order pursuant to Fed. R. Civ. P. 41(a)(2): (1) dismissing the Complaint
 9   in this matter, entirely, including all claims and causes of action of Gutterglove as to
10   the Accused Products in this litigation and as to all claims of the ’747 Patent and all
11   claims of the ’454 Patent, with prejudice, and (2) dismissing all counterclaims of the
12   Defendants as set forth herein. Pursuant to the settlement agreement of the parties,
13   Defendants’ dismissal of their counterclaims is with prejudice except to the extent
14   that Defendants’ dismissal shall be without prejudice and their right to reassert their
15   claims that the ‘747 Patent or the ‘454 Patent is invalid or unenforceable are preserved
16   and may be reasserted only in the event that either the ‘747 Patent or the ‘454 Patent
17   or their progeny are asserted or threatened against any of the Defendants or their
18   affiliated entities or their suppliers, distributors, retailers, installers, or customers or
19   any of their owners, directors, employees, officers shareholders, agents or attorneys
20   based upon any claim or allegation that the past, present or future manufacture, use,
21   installation, sale, license, distribution, offer for sale, offer for license, import, export,
22   or other exploitation of any of the past, present, or future products or services of any
23   of the Defendants infringes either the ‘747 Patent or the ‘454 Patent or their progeny.
24         This dismissal is subject only to reinstatement of the case in the event that the
25   Settlement Agreement is not performed within 30 days of the date of the entry of this
26
27

28   STIPULATION AND ORDER DISMISSING ALL CLAIMS OF THE ‘747 PATENT, ALL CLAIMS OF THE ‘454
     PATENT AND ALL COUNTERCLAIMS
     CASE NO. 2:16-CV-02408-WHO
 1   Order and the entry of a new Scheduling Order in the event that it is necessary for the
 2   case to be reinstated.
 3         The respective Parties hereto are to bear their own attorney’s fees and costs.
 4   IT IS SO AGREED AND STIPULATED:
 5

 6

 7

 8

 9
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28   STIPULATION AND ORDER DISMISSING ALL CLAIMS OF THE ‘747 PATENT, ALL CLAIMS OF THE ‘454
     PATENT AND ALL COUNTERCLAIMS
     CASE NO. 2:16-CV-02408-WHO
 1     Dated: November 9, 2018                     KUTAK ROCK LLP
 2
                                                   By: /s/ Jason S. Jackson
 3                                                  Jason S. Jackson
                                                    Jacob Song
 4                                                  Sara Weilert-Gillette
                                                    KUTAK ROCK LLP
 5                                                  1650 Farnham Street
                                                    The Omaha Building
 6                                                  Omaha, NE 68102-2103
                                                    Telephone: (402) 346-6000
 7                                                  Facsimile: (402) 346-1148
                                                    Jason.Jackson@KutakRock.com
 8                                                  Jacob.Song@KutakRock.com
                                                    Sara.Gillette@KutakRock.com
 9                                                  Attorneys for Plaintiff
                                                    GUTTERGLOVE, INC.
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28   STIPULATION AND ORDER DISMISSING ALL CLAIMS OF THE ‘747 PATENT, ALL CLAIMS OF THE ‘454
     PATENT AND ALL COUNTERCLAIMS
     CASE NO. 2:16-CV-02408-WHO
 1
       Dated: November 9, 2018                     COSTELLO LAW CORPORATION
 2

 3                                                 By: /s/ John P. Costello
                                                    John P. Costello
 4                                                  COSTELLO LAW
                                                    CORPORATION
 5                                                  2267 Lava Ridge Court
                                                    Suite 210
 6                                                  Roseville, CA 95661
                                                    Telephone: (916) 441-2234
 7                                                  Facsimile: (916) 441-4254
                                                    Jcostello@costellolawcorp.com
 8                                                  Attorneys for Defendants
                                                    AMERICAN DIE AND
 9                                                  ROLLFORMING AND
                                                    ARTESIAN HOME PRODUCTS,
10                                                  dba VALOR GUTTER GUARD
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28   STIPULATION AND ORDER DISMISSING ALL CLAIMS OF THE ‘747 PATENT, ALL CLAIMS OF THE ‘454
     PATENT AND ALL COUNTERCLAIMS
     CASE NO. 2:16-CV-02408-WHO
 1

 2
     PURSUANT TO STIPULATION IT IS SO ORDERED.
 3

 4

 5   DATE: November 13, 2018         ____________________________
                                     HON. WILLIAM H. ORRICK
 6                                   UNITED STATES DISTRICT JUDGE

 7

 8

 9
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28   STIPULATION AND ORDER DISMISSING ALL CLAIMS OF THE ‘747 PATENT, ALL CLAIMS OF THE ‘454
     PATENT AND ALL COUNTERCLAIMS
     CASE NO. 2:16-CV-02408-WHO
